DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/08/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US20210078159A1). 

Regarding claim 19, Jiang teaches a method of managing tool elements, comprising (fig.11 managing tool element): 
user-definedly receiving at least one tool element at at least one tool element recess which is formed in an elongated base body of a block (see annotated fig.11 below); and 
coupling the block with a tool management device by forming a detachable operative connection between an outer and tapering insertion slant and leading to a locally expanded opening formed at the base body and a bearing bolt formed at the tool management device (see annotated fig.11 below for the slanted insertion leading to locally expanded opening and bearing bold that mate); 
wherein the bearing bolt of the tool management device is guidingly inserted in the outer and tapering insertion slant of the base body (fig.11 shows the bearing bolt guidingly inserted in the insertion slant of the body), and 
the bearing bolt of the tool management device is lockingly received in the locally expanded opening of the base body (fig.12 shows the bearing bolt received in the locally expanded opening). Jiang does not teach wherein tapering insertion slant and locally expended opening are formed at the base body and bearing bolt formed at the tool management device. However, switching the tapering insertion slant with locally expanded opening and the bearing bolt would perform the same function (securing the base body to tool management device) equally as well, whether located on the elongated body or the tool management device. It has been held that rearranging parts of an invention involves only routine skill in the art. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Annotated fig.11 of Jiang 

    PNG
    media_image1.png
    598
    837
    media_image1.png
    Greyscale


Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Jiang as modified in claim 19 further teaches wherein the method comprises equipping and/or re-equipping the block by a user with a set of user defined tool elements which is selected from a larger reservoir of tool elements by a user (fig.11 and 12 the body can be equipped and re-equipped it by a user which is selected form a larger reservoir as seen in fig.4).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US20210078159A1) and further in view of Kelly (US5827058A)

Regarding claim 21, the references as applied to claim 19 above discloses all the limitations substantially claimed. Jiang as modified in claim 19 does not teach wherein the base body of the block further comprises an expansion slit adjoining the locally expanded opening at an inner side.

Kelly does teach wherein the base body of the block further comprises an expansion slit adjoining the locally expanded opening at an inner side (fig.4 shows lines of weakness such as grooves, perforations, slits, apertures or recesses which is on the inner opening of the bracket 22). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locally expanded opening disclosed by Jiang by adding the teaching of slit as disclosed by Kelly in order to facilitate spreading and folding back the arms. “Optionally, the arms 42, 44 of the carrier 24 are provided with lines of weakness 64 such as grooves, perforations, slits, apertures or recesses on either or both of their interior and exterior surfaces, to facilitate spreading and folding back of the arms 42, 44 when the bracket 22 is lifted from the container 48.” (Col./7 lines 23-28)
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735